Citation Nr: 1510075	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1980 to March 2007.  His service from October 27, 1980 to November 30, 1994 has been deemed honorable active service; however, his service after November 30, 1994 (December 1, 1994 to March 13, 2007), is considered to be dishonorable for Department of Veterans Affairs (VA) purposes and a bar to payment of VA benefits and health care under Chapter 17 (38 C.F.R. § 3.12(c)(2)).  See January 2010 VA Administrative Decision.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the VA Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge during a September 2014 videoconference hearing.  A transcript is of record.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The issues of entitlement to service connection for a low back disorder and a right elbow disorder are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of service connection for a right hip disorder.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal of service connection for a right hip disorder by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appellant or an authorized representative may withdraw an appeal as to any or all issues involved at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. 

In a June 2012 statement, the Veteran stated that he wished to withdraw his appeal for service connection for a right hip disorder. Accordingly, the Board does not have jurisdiction to review the appeal, as there are no remaining allegations of errors of fact or law for appellate consideration. 


ORDER

The appeal for service connection for a right hip disorder is dismissed.


REMAND

A.  Low Back.  

While the Veteran was provided with a VA examination in February 2013, the Veteran indicated during his September 2014 videoconference hearing that additional VA treatment records that are not currently associated with the claims file may reveal a greater discrepancy in the lengths of his legs.  See Transcript of Record p. 18.  As the Veteran contends that his service-connected left knee disability caused him to alter his gait in a way that led to his current lower back arthritis, the absence of these records is pertinent. 

B.  Right Elbow.

The Veteran contends that he has a current right elbow disability.  The Veteran is competent to report symptoms of right elbow pain and VA treatment records reveal that he has previously complained of pain and numbness in the right elbow. Further, service treatment records (STRs) indicate that it might be related to service.  See January 1995 STR (revealing report of injury to right elbow in September 1993 and x-ray evidence of right elbow bone spur).  The record does not contain sufficient information to make a decision on the Veteran's claim, as he has not yet been provided an examination and the Board lacks the medical expertise necessary to determine the nature and etiology of any right elbow disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, Leavenworth Military Prison, and any other treatment providers indicated by the Veteran, dated since January 2000.  

2. After any additional records have been obtained, obtain an addendum opinion from the February 2013 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any lower back disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file and provide an opinion, based on evidence in the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current lower back disability is etiologically related to the Veteran's active honorable service from October 1980 to November 1994; 

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current lower back disability is proximately due to, or, alternatively, chronically aggravated by (permanently worsened beyond its natural progression) by service-connected disability.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. After any additional records have been obtained, schedule the Veteran for an examination regarding the nature and etiology of any right elbow disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.

The examiner should provide an opinion, based on evidence in the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current right elbow disability is etiologically related to the Veteran's active service from October 1980 to November 1994, including an in-service injury in September 1993.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, after undertaking any further indicated development, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


